Citation Nr: 0719924	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-44 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
left eye disorder.

2.  Entitlement to service connection for a left eye 
disorder.

3.  Entitlement to service connection for a back disorder.    

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.  

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for hepatitis C.  

8.  Entitlement to an initial disability rating in excess of 
30 percent for dysthymia and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
August 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of August 2003 and April 2004 from 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Nashville, Tennessee.

The veteran failed to report for a hearing scheduled to be 
held before a Veterans Law Judge at the RO in August 2005.  
There is no further indication that the veteran or his 
representative requested that the hearing be rescheduled, 
thus, the Board deems the veteran's request for a hearing 
withdrawn.  38 C.F.R. §§ 20.700-20.704 (2006).

The reopened claim for entitlement to service connection for 
a left eye disorder is REMANDED to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.




FINDINGS OF FACT

1.  Service connection for a left eye disorder was last 
denied by the RO in December 2001 decision.  Notice was sent 
the same month.  The veteran did not appeal this decision and 
it became final.

2.  New evidence received since the December 2001 decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  The competent medical evidence reflects that the 
veteran's inservice back symptomatology was acute and 
transitory and resolved without residuals.  His current back 
symptoms are shown by competent medical evidence to be due to 
a leg length discrepancy that was not aggravated by service.   

4.  The competent medical evidence reflects that the veteran 
does not have a left shoulder disorder related to active 
service

5.  The competent medical evidence reflects that the veteran 
does not have a right shoulder disorder related to active 
service

6.  The competent medical evidence reflects that the 
veteran's inservice bronchitis was acute and transitory and 
resolved without residuals.  

7.  The competent medical evidence reflects that the 
veteran's hepatitis C is not related to active service.
 
8.  The veteran's service-connected dysthymic disorder and 
major depressive disorder, has been shown to be manifested by 
such symptoms as anger, irritability and depressed mood, 
isolation and Global Assessment of Functioning (GAF) scores 
generally ranging from 50 to 55, and has been found by 
medical evidence to result in occupational and social 
impairment, with deficiencies in some areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
these symptoms.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision, which denied 
entitlement to service connection for a left eye disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has been received since the 
December 2001 determination, and the claim for service 
connection for a left eye disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  A back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

4.  A left shoulder disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  A right shoulder disorder was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

6.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2006).

7.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2006).

8.  The criteria for a 50 percent disability rating, but no 
more, for dysthymia and depressive disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.102, 4.3, 4.7, 4.130; Diagnostic 
Code 9433 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159 (2006).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below. See 
VAOPGCPREC 7-2004.

In March 2003 the veteran filed his claim for service 
connection for a psychiatric disorder, a back disorder, left 
and right shoulder disorder, bronchitis and hepatitis C.  In 
November 2003 he filed his claim to reopen a previously 
denied claim for service connection for a left eye condition.  
The RO adjudicated these claims in ratings dated in August 
2003 and April 2004, respectively.

Regarding the new and material issue for the left eye 
disorder, a duty to assist letter addressing the new and 
material issues was issued in December 2003, prior to the 
April 2004 rating decision that denied this issue.  This 
letter provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to service connection, 
which included notice of the requirements to prevail on these 
types of claims, of his and VA's respective duties, and he 
was asked to provide information in his possession relevant 
to the claim.  This letter also addressed the question of new 
and material evidence to reopen a claim and provided the 
correct criteria.  The duty to assist letters specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  In the more 
recent case of Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
further held "VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim." Kent at 9 
(emphasis added). VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.  In this case, the 
veteran is not prejudiced by the RO's failure to address the 
basis for the prior final denials, as the Board is reopening 
this claim.  

Regarding the claim of entitlement to service connection for 
service connection for a psychiatric disorder, a back 
disorder, left and right shoulder disorder, bronchitis and 
hepatitis C, he was initially notified of the VA's duty to 
assist in an April 2003 letter, prior to the August 2003 
claim on appeal that denied all the service connection claims 
with the exception of the claim for a psychiatric disorder 
which was granted and assigned an initial 30 percent rating.  
This letter provided initial notice of the provisions of the 
duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claims.  This letter also 
addressed the hepatitis C claim in detail, discussing the 
evidence needed to prevail on such a claim, including the 
risk factors for hepatitis.  An additional duty to assist 
letter addressing all issues was provided by the RO in May 
2005, which now also addressed the criteria for an increased 
rating for his psychiatric disorder.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  Again any failure in these documents to provide 
the veteran with the correct law addressing the issue of new 
and material evidence, is nonprejudicial in that his claim is 
being reopened by the Board.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  
There is no indication that the veteran ever filed for Social 
Security disability as the evidence reflects he had been 
deemed ineligible for such benefits based on the amounts of 
quarters worked and ineligible for Supplemental Security 
Income (SSI) as well.  The veteran was afforded the 
opportunity to attend a requested hearing before a Veterans 
Law Judge at the RO, but failed to appear at the hearing 
scheduled for August 2005.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examinations of June 2003 and 
July 2003, which when appropriate, included examination of 
the veteran and review of the record.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was not provided with notice 
of the type of evidence necessary to establish an earlier 
effective date.  However, since service connection is being 
denied for a back disorder, right and left shoulder 
disorders, bronchitis and hepatitis C, the failure to send 
such a letter is harmless error.  Regarding the reopened 
claim for a left eye disorder, any deficiency will be 
addressed on remand.  Regarding the increased rating claim 
for dysthymia and depression, which the Board is granting, 
the veteran retains the right to request an earlier effective 
date.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).

II.  New and Material Evidence Left Eye

In September 1983 the veteran was notified that service 
connection was being denied for a left eye condition based on 
the records failing to show treatment for a left eye 
condition during service, nor was one recorded in the report 
of the separation appeal.  The veteran did not appeal this 
decision.  Subsequent attempts to reopen were denied in March 
1991 and September 2000 based on the veteran failing to 
submit new and material evidence to reopen the claim.  The 
veteran did not appeal these ratings.  

In December 2001 the RO denied the veteran's attempt to 
reopen the veteran's claim, and advised the veteran of his 
need to submit new and material evidence to reopen the claim.  
The RO discussed that the service medical records were 
negative for an eye condition and the postservice records 
were noted to show a refractive error with presbyopia and 
discussed the fact that refractive errors are congenital 
errors not subject to service connection.  The veteran did 
not appeal this decision which is the most recent prior final 
denial of service connection for a left eye disorder.  He 
filed his claim to reopen in March 2003.  

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a), 20.1104 (2006).  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. Id.

As previously indicated, regardless of the determination 
reached by the RO, the Board must find that new and material 
evidence has been presented in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in De .  There is no further 
indication that the veteran or his representative have 
requested that the hearing be rescheduled, thus, the Board 
deems the veteran's request for a hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2006). In determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is presumed.  Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to consider all of the evidence received since the 
last disallowance, in this case, since the decision dated in 
December 2001.  Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Among the evidence previously reviewed by the RO in December 
2001 includes service medical records showing that on 
entrance examination the veteran's eyes were normal with his 
right eye showing 20/20 vision and left eye showing 20/30 
vision.  The report of medical history was negative for 
complaints of eye trouble.  The service medical records show 
no treatment for eye complaints.  However the July 1973 
separation examination's report of medical history is 
significant for the veteran checking off "yes" for eye 
trouble.  The summary of defects included eye trouble and 
foreign body in the eye in August 1972.  The separation 
examination itself was normal with 20/20 vision shown in both 
eyes, field of vision was normal and he passed color vision.  

Among the additional evidence reviewed by the RO in December 
2001 was an April 2001 eye consult with an assessment of 
refractive error with presbyopia and family history of 
glaucoma with large optic nerve head (ONH) appearance both 
eyes and a normal intraocular pressure (IOP) both eyes.  

Among the evidence submitted after December 2001 is a May 
2003 VA telephone triage record wherein the veteran requested 
an eye clinic consult as he was reapplying for service 
connection for an eye condition and needed an examination.  
He was said to have been last seen in October 2001 in the eye 
clinic for glasses.  A September 2003 eye clinic 
comprehensive examination consult again stated that he would 
like an eye examination claiming he was filing a compensation 
claim for an old eye injury.  He reported having intermittent 
blurred vision for distance and near.  His last eye 
examination was 2 years ago.  He had no history of ocular 
surgery/metal removed from his eyes and positive for a family 
history of glaucoma.  Physical examination revealed that the 
macula was flat, clear in both eyes, he had 3 cotton wool 
spots (CWS), early CWS of the left eye (OS).  The periphery 
showed no holes or tears in both eyes (OU) and vitreous mild 
syneresis OU.  The assessment was CWS right eye (OD) greater 
than OS and refractive error.  An addendum revealed that the 
eye examiner consulted with another medical professional and 
discussed the veteran's retinal findings of isolated CWS both 
eyes.  The veteran agreed to necessary testing to rule out 
the differential of diabetes mellitus, hypertension, systemic 
lupus and HIV.  

Also received after December 2001 was an October 2003 follow-
up per the September 2003 note that assessed CWS OD>OS and 
refractive error.  The assessment was resolving isolated CWS 
both eyes, negative HIV, refractive error and small corneal 
scar of the left eye.  

Among the additional evidence submitted after December 2001 
was an October 2004 eye comprehensive examination revealing 
complaints of problems getting used to wearing bifocals, 
vision blurry in the morning.  Again the family history of 
glaucoma was noted, but he gave no history of ocular surgery 
or trauma.  Examination showed reduced tear layer and 
inferior fluid staining left eye greater than the right.  His 
cornea was clear in both eyes.  No other significant findings 
were reported.  He was assessed with refractive error change, 
hypertension without retinopathy, early cataract, dry eye and 
ONH cupping both eyes.  A January 2005 addenda visual field 
(VF) review revealed findings of the left eye reliable, GHT 
outside normal limits with scattered inferior nasal defects.  
The assessment was glaucoma suspect based on ONH appearance 
and VF.  

Based upon review of the evidence, the Board finds that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for a left eye 
condition.  Specifically the record from October 2003 reveals 
the presence of a small corneal scar of the left eye which 
when considered with the July 1973 separation examination 
giving a history of foreign body in the same eye in August 
1972, suggests the possibility of a residual from the foreign 
body documented in the separation examination.  This 
evidence, which was not previously reviewed in 2001, is 
material because it significantly provides evidence of 
possible residuals of an eye injury in service.  Such 
evidence raises a reasonable possibility of substantiating 
this claim.

Under these circumstances, as new and material evidence has 
been received, the claim is now reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).

III.  Service Connection for Back, both Shoulders, Hepatitis 
C

The veteran contends he should be service-connected for a 
back disorder, disorders of both shoulders, bronchitis and 
hepatitis C.  Regarding the hepatitis C he alleges that he 
acquired this disease from shots received in service with air 
gun and also pointed out a history of gonorrhea.  Regarding 
the remaining disorders, he alleges that he was treated for 
them in service and continues to have residual disabilities.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis when 
they are manifested to a compensable degree within the 
initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Factual background 

Service medical records reveal that the veteran's September 
1971 entrance examination was normal on examination of the 
musculoskeletal, respiratory and hepatic system.  His 
accompanying report of medical history revealed him to deny a 
history of swollen/painful joints, asthma or shortness of 
breath, liver trouble including jaundice or hepatitis and 
recurrent back pain.  He did report a history of a broken 
right leg, specifically a fractured right femur in the 
September 1971 report of medical history.  In April 1973 he 
was seen for complaints that it hurt to move his neck with 
soreness of the left side below the ribs as well as pain in 
the shoulder, although which shoulder was affected was not 
specified.  He could think of no strenuous exercise done 
lately and was said to have a history of asthma.  A May 1973 
acute clinic record showed problems breathing and pain on the 
right side.  He had a history of asthma and bronchitis and 
smoked 1/2 pack of cigarettes a day.  He stated that his head 
was congested, ears were plugged, chest was tight, and 
productive could with yellow sputum.  The impression was cold 
with cough.  A May 1973 physical profile revealed back pain 
secondary to wearing of holster around his waist with a 
restriction that he may wear a holster around his hips.  

His July 1973 separation examination revealed the back 
examination to show abnormal findings of minimal left 
paravertebral muscle tenderness to palpation of regions L3-
L4, no peripheral problems from the back.  Also noted was a 
history of bronchitis although the respiratory examination 
itself was normal.  He was also noted to be allergic to 
pollens, grass, etc.  No other findings on the separation 
examination were of musculoskeletal abnormality or hepatic 
abnormality.  In the accompanying report of medical history 
he denied jaundice, hepatitis or liver trouble, painful or 
trick shoulder as well as recurrent back pain.  He did note 
yes to having coughed up blood, swollen and painful joints, 
venereal disease and asthma.  His summary of defects written 
by the examiner included his having coughed up blood in 
October 1971, painful back, and shoulder, frequent colds, 
sinusitis, hay fever, asthma, shortness of breath, pain in 
chest refers to bronchitis.  He was also allergic to pollen, 
grass, etc.  Also reported was a history of gonorrhea, no 
complications, no sequela.  In August 1973 he was seen for 
complaints of difficulty breathing, with physical examination 
showing no cough, chest sounds clear.  He was advised on 
deeper breathing and the impression was head cold.  Another 
August 1973 record revealed complaints of tightness of his 
chest with difficulty breathing for 1 week, having developed 
a cough, running nose and watery eyes the previous day.  Yet 
another August 1973 record showed complaints of rhinitis and 
general aches and the impression was upper respiratory 
infection (URI) versus allergy.  

VA treatment records from 2001 include the following.  An 
April 2001 chest X-ray showed a calcified granuloma of the 
left lower lobe.  An August 2001 chest X-ray showed no acute 
pathology and no active tuberculosis (TB) seen.  

A January 2002 liver ultrasound was noted to be unremarkable.  

In November 2002 the veteran was diagnosed with hepatitis's 
C, type 1B with high viral load and elevated transaminases.  
Also in November 2002 he was seen in urgent care for knee 
problems and the general medical examination revealed his 
lungs and chest to have no evidence of any active respiratory 
disease.  His back was also examined and his spine was 
straight with no vertebral column tenderness, spasm or 
costovertebral angle (CVA) tenderness.  Also in November 2002 
a chest X-ray revealed an impression of bilateral discoid or 
subsegmental atelectasis and old granulomatous disease.  

A June 2002 VA gastrointestinal (GI) hepatology clinic note 
revealed that the veteran was with hepatitis C, type 1A and 
had completed hepatitis A vaccines.  

A July 2002 domiciliary (dom) administrative note revealed 
the veteran requested to see the medical officer of the day 
(MOD) stating that his lower back was hurting at a pain level 
8.  He was escorted to the emergency room.  Another July 2002 
clinic not revealed the veteran to present with low back pain 
not controlled with Ibuprofen, with no change in strength or 
sensation, but with decreased flexion and extension on 
examination due to pain.  He also had lower lumbar paraspinal 
muscle spasm and positive straight leg on the left.  The 
impression was lumbar radiculopathy.  In September 2002 he 
was seen for chief complaints of an upper respiratory 
infection with complaints of productive cough of greenish 
yellow phlegm and fever.  A day later in September 2002 he 
continued to be sick he had a productive cough greenish 
phlegm and a low grade fever.  

In January 2003 he was noted to be treated for hepatitis C 
and also vaccinated against hepatitis A and old exposure 
hepatitis B with positive B core antibody and B surface 
antibody.  He had chronic HCV genotype 1.  A February 2003 
liver ultrasound gave an impression of mild heptomegaly, and 
was otherwise unremarkable.  

The veteran is noted to have been admitted to the VA 
domiciliary in February 2003 to begin interferon treatment 
for his hepatitis C.  None of the treatment records for his 
hepatitis C gave any indication as to when the hepatitis 
began or the etiology of it.   

A March 2003 telephone triage revealed complaints of a 
stopped up head and bleeding of the left side of his nose 
when he blows it.  He denied chills, and was coughing yellow 
or green sputum.  He was not cyanotic and denied chest pain, 
but stated a history of asthma.  There were no appointments 
in primary care and was advised to be taken elsewhere for 
evaluation of symptoms.  In March 2003 he was seen for a 
cough productive of yellow and green sputum and sinus and 
nasal congestion with intermittent bloody nasal discharge.  
Despite continued instructions to quit, he continued to 
smoke.  He was assessed with chronic sinusitis and tobacco 
use disorder.  Another March 2003 treatment record which 
diagnosed maxillary sinusitis revealed that his lungs were 
resonant to percussion with vesicular breath sounds without 
rales, rhonchi or wheezes.  In April 2003 he was seen for 
complaints of cough, congestion and tenderness of the left 
side of his neck for the past 2 days.  He had a temperature 
and his lungs were clear to auscultation.  He was assessed 
with upper respiratory infection (URI)/continuing 
sinusitis/bronchitis.  Another April 2003 note revealed 
complaints of intermittent wheezing and shortness of breath.  
An April 2003 chest X-ray showed possible chronic 
peribronchial disease and old granulomatous disease.  

VA treatment records are notably silent for any treatment for 
left shoulder complaints at all or for back complaints after 
2002.  The orthopedic complaints addressed in records from 
2003 and thereafter addressed right knee complaints which are 
not on appeal.   

The report of a June 2003 VA joints examination included a 
review of the claims file, with a medical history noted of 
the veteran having been seen for pain related to a gun belt.  
A history of subcondylar fracture as a child and of a 
resultant leg length discrepancy of at least a quarter inch 
on the right was noted to have been on the separation 
examination.  Regarding the shoulders, the veteran complained 
of left shoulder pain, and was noted to be a right hand 
dominant person.  He did not recall any specific injury to 
the left shoulder and described a generalized aching of the 
shoulder joint.  He described the pain as being at a level 7 
on the pain scale with flareups on overuses.  There were no 
additional symptoms on overuse.  His medication included 
Ibuprofin for joint pain.  No complaints regarding the right 
shoulder were made.  Regarding his back he reported low back 
pain although he was never treated for this in service.  He 
was noted to have a leg length discrepancy.  He had no 
complaints of radicular pain although he had almost daily 
back pain at a pain level of 5-6 with flareups from overuse 
such as heavy lifting.  

Physical examination revealed a slightly antalgic gait 
favoring his right side.  Both shoulders were architecturally 
in appearance with no evidence of subluxation and no height 
discrepancy in either shoulder.  He had nontender clavicles 
to palpation and no evidence of winged scapula on either 
side.  Both upper extremities extended from 0 to 180 degrees 
without difficultly.  Internal and external rotation was 90 
degrees of both upper extremities.  He was noted to be quite 
muscular with excellent muscle tone and strength and no 
evidence of abnormal movements.  He had no vesiculations and 
his deep tendon reflexes were symmetrical in both upper 
extremities.  Examination of the lumbar spine showed some 
mild loss of lumbar lordosis in the lumbosacral spine with 
some mild paravertebral spasm.  His lumbar flexion was to 90 
degrees, extension was 30 degrees and lateral flexion and 
rotation were all 30 degrees in both directions.  On standing 
his pelvic obliquity and iliac asymmetry with loss of height 
on the right hand side produced an apparent scoliosis of the 
lower portion of the spine.  His hips were nontender and he 
had unremarkable sciatic notches.  His deep tender reflexes 
of the lower extremities were intact and symmetrical 
bilaterally.  There was a quarter inch leg length discrepancy 
with the right shorter than the left.  

Diagnostic studies included an X-ray of the left shoulder 
which showed no osseous, articular or soft tissue 
abnormalities present.  Lumbar spine views showed evidence of 
scoliosis felt to be due to positioning.  The alignment was 
normal but there was mild positional wedging of L5 indicating 
longstanding trauma.  Also shown was marked narrowing of L5-
S1 disc space with vacuum phenomenon consistent with 
spondylosis and degenerative disc disease.  There was noted 
to be a spur of anterior superior margin of bodies L-4 and L-
5.  

The final diagnosis given in the June 2003 VA orthopedic 
examination was arthralgia of the left shoulder without X-ray 
evidence of abnormality.  Also diagnosed was significant 
degenerative changes of the lumbosacral spine and history of 
supracondylar fracture of the right femur as a child with leg 
length discrepancy.  The medical opinion was that the 
scoliosis and degenerative changes of the lumbosacral spine 
are most likely secondary to the injury as a child with 
continued antalgic gait which produces increased stresses of 
the lower portion of the lumbosacral spine.  It is not likely 
to have been aggravated by carrying a gunbelt during active 
duty.  

In June 2003 the veteran underwent a VA examination to 
determine the nature and etiology of his claimed bronchitis.  
The claims file was reviewed.  He was noted to have a long 
history of tobacco abuse and multiple drug abuses including 
marijuana and cocaine.  He smoked 1 pack per day of 
cigarettes since age 17 prior to service.  He said he smokes 
less than a half pack a day and was trying to quit.  He 
described a history of possible childhood asthma with 
frequent emergency room visits for breathing problems.  He 
said in the past he had been prescribed Valium as a treatment 
for bronchitis.  This was noted to not be the recommended 
usual treatment for either acute or chronic bronchitis.  
During his active duty he was treated for bronchitis and seen 
for URIs with antibiotic treatment.  Additionally he has been 
treated for URIs since his stay at the VA dom.  He had a 
diagnosis of allergic rhinitis and was prescribed a nasal 
inhaler.  He did not complain of cough or shortness of 
breath.  He had some mild dyspnea on exertion with one flight 
of stairs.  He hasn't had any symptoms of hemoptysis, 
appetite changes or anorexia.  He never had oxygen therapy 
and did not require inhalers or cortical steroids for 
respiratory disease.  He did not have any incapacitation 
because of respiratory disease and there had never been any 
clear diagnosis of asthma.  There was no evidence of cor 
pulmonale, right ventricular hypertrophy or pulmonary 
hypertension.  He had no bony deformity such as 
kyphoscoliosis, etc which would interfere with breathing.  

Physical examination revealed his respiratory rate to be 18 
and quiet.  He did not use any accessory muscles of 
respirations.  He was noted to walk 30 yards from the waiting 
room to the exam room without any shortness of breath or 
apparent discomfort.  There was no increase in respiration 
rate after mild activity/walking into the exam room, getting 
on or off the examination table.  He was able to perform 
range of motion tests for other examiners without any 
difficulty.  His otopharynx was clear and his neck was supple 
without lymphadenopathy.  His lung fields were clear to 
auscultation and percussion.  His bony chest wall was 
unremarkable and there was no tenderness on compression.  His 
heart sounds were normal and he had normal rate and rhythm of 
the heart.  Abdomen examination was unremarkable.   Distally 
there was no clubbing and no evidence of cyanosis or edema 
present.  His distal pulses were intact.  Chest X-ray 
revealed no active disease.  Pulmonary function testing was 
interpreted as showing very early obstructive disease 
involving the small airways.  The final diagnosis was small 
airways disease with early obstructive pattern on pulmonary 
function testing in a person with a 35 year history of 
tobacco abuse.  

The examiner in the June 2003 VA respiratory examination 
opined that the veteran's tobacco abuse was the most likely 
etiology of this breathing deficit.  The veteran was a smoker 
prior to induction and although he was treated for bronchitis 
in service there is no evidence that he suffered from asthma 
or other disease process responsible for his mild obstructive 
disease other than from tobacco abuse.  
The veteran underwent pulmonary function testing in June 2003 
in conjunction with the VA examination which yielded an 
impression of early obstructive disease concerning the small 
airways, with some improvement with bronchodilator.  

The veteran underwent a VA liver examination in July 2003 
which included a claims file review and review of VA records.  
His basis for claiming service connection was that he related 
his current hepatitis C treatment to receiving vaccinations 
during active duty.  He said he was lined up and injected 
with air guns during service without the air guns being 
cleaned between people.  He was diagnosed with hepatitis C in 
2001 in the Charlotte North Carolina VA medical center.  
After admission he underwent repeat tests for the 
appropriateness of interferon therapy.  He was noted to have 
a high viral load and began interferon treatment in February 
2003.  He continued with weekly treatments and was doing 
well.  He denied any night sweats, fevers, chills, jaundice, 
nausea, vomiting, hematemesis, melena, acholic stools, 
diarrhea, abdominal pain or distention.  He did not complain 
of fatigue or generalized weakness.  He did have some 
depression.  His appetite was good and there were no 
substantial weight changes.  He had a rather colorful history 
of cocaine abuse, alcohol abuse and multiple drug abuse, 
including both IV and intranasal cocaine abuse until about 
1990.  He also abused marijuana and additionally had been 
incarcerated for about 4 years in the past.  He denied 
receiving any transfusions prior to 1990.  However he has had 
a very high risk lifestyle.  

Physical examination revealed him not to be in any acute 
distress.  His weight was 192 pounds and his height was 70 
inches.  There was no evidence of jaundice.  His chest 
examination showed lung fields clear to auscultation and 
percussion.  Heart sounds were normal.  His abdomen was soft 
and flat.  There were active bowel sounds.  There was no 
hepatosplenomegaly, mass, bruit or hernia present.  His 
distal pulses were intact with no clubbing, cyanosis or 
edema.  There were no stigmata of liver disease such as 
spiders.  There was no venous prominence over the abdomen or 
distal extremities and there was no palmar erythema.  
Abdominal examination revealed no suggestion of ascites.  
Clinical and diagnostic studies of the recent laboratory 
evaluation revealed hepatitis C virus ribonucleic acid (RNA) 
quantification of less than 10 international units per cubic 
centimeter (cc).  The veteran's initial evaluation was 1000 
international units per cc.  On complete blood count there 
was no anemia present.  Alpha-fetoprotein was normal at 2.4.  
serum glutamic pyruvic transaminase (SGPT) and oxalosactic 
transaminase (OT) were normal.  The liver ultrasound done 
prior to interferon therapy was normal.  The final diagnosis 
was hepatitis C, currently on interferon therapy with normal 
liver function studies and marked decline in hepatitis C, RNA 
quantification indicating excellent response to therapy.  
There was no evidence of adverse side effects from interferon 
therapy.  The examiner's medical opinion was that although 
the veteran attributed his hepatitis C to air guns during the 
time of his active duty, this was very highly unlikely.  It 
was much more likely that his at risk lifestyle of multiple 
drug abuse and history of incarceration are far more 
contributing to this diagnosis than any vaccinations he may 
have received in the service.  

In January 2004 he concluded his interferon treatment for his 
hepatitis C, having started on this treatment around 
January/February 2003.  In January 2005 his liver function 
tests was within normal limits.  
 
Analysis for Service Connection Claims

Based on review of the evidence, the Board finds that the 
preponderance of the evidence is against a claim for service 
connection for a back disorder.  Although he is noted to have 
been put on physical profile in service to wear a gun holster 
around his waist to not aggravate his back and although the 
July 1973 separation examination revealed some tenderness of 
regions L3-L4, the evidence reflects the back symptomatology 
shown in service was acute and transitory.  The postservice 
records fail to show back complaints until July 2002, and no 
back complaints after 2002 except for the June 2003 VA joints 
examination.  The examiner in this examination specifically 
opined that the cause of the veteran's back complaints was a 
leg length discrepancy stemming from a childhood injury and 
opined that his back was not likely to have been aggravated 
in service by carrying a gunbelt.  None of the other medical 
evidence suggests that there was a relationship between any 
back disorder and active service.  There is also no competent 
medical evidence that suggests the back disorder was due to 
arthritis being manifested within one year of his discharge.  

Regarding the disorders of the left shoulder and right 
shoulder, the Board finds that the preponderance of the 
medical evidence is against a claim for service connection 
for either disorder.  Although an April 1973 service medical 
record described neck pain with soreness of the left side 
below the ribs accompanied by shoulder pain, and the July 
1973 separation examination reported a history of shoulder 
pain without specifying which shoulder was involved, the 
evidence reflects that any pain in either shoulder was an 
acute and transitory instance.  There are no postservice 
records documenting any treatment for either left or right 
shoulder problems.  The earliest evidence of left shoulder 
problems is shown in the June 2003 VA joints examination 
which is noted to have included no complaints made by the 
veteran regarding the right shoulder.  Thus the findings and 
diagnosis was limited to the left shoulder, which was 
negative for any findings of abnormalities on physical 
examination and X-ray and was diagnosed as arthragia without 
X-ray evidence of abnormality.  The lack of evidence of 
medical treatment for a left shoulder and right shoulder 
disorder after service reflects that any shoulder complaints 
in service were acute and transitory and resolved without 
residuals.  Regarding the diagnosis of arthralgia made in the 
June 2003 examination for the left shoulder, there is no 
other evidence of actual left shoulder disability.  The 
evidence overall does not show evidence of chronicity of 
either a left shoulder disorder or right shoulder disorder 
after service, to include as due to arthritis being 
manifested within one year of his discharge.  

Regarding bronchitis, although the evidence does reflect 
treatment for bronchitis in service, it is shown to have been 
acute and transitory.  The opinion from the examiner in the 
June 2003 VA respiratory examination reveals that the 
veteran's current respiratory problem is small airways 
disease with early obstructive pattern and this examiner 
attributes this disease to smoking and not to service.  There 
is no medical evidence of record to refute this opinion, thus 
the preponderance of the evidence is against service 
connection for bronchitis.  

Finally regarding the veteran's hepatitis C disorder, the 
Board finds that there is no evidence of treatment for 
hepatitis C in service, although he was noted to have had a 
history of gonorrhea in the service which had no 
complications and no sequela.  The report of the July 2003 VA 
livers examination reflects that he gave a history of 
multiple drug abuse including IV drug use, as well as a 
history of incarceration.  He is also shown to have a history 
of alcohol dependence and drug abuse in the treatment records 
as well as the examination report.  The examiner stated 
although the veteran had attributed his hepatitis C to being 
injected with an air gun in the service, that it was more 
than likely that his high risk lifestyle of multiple drug use 
and history of incarceration were the more likely cause of 
his hepatitis C.  There is no medical evidence of record to 
refute this opinion that attributes the veteran's hepatitis C 
to his post service risk factors thus the preponderance of 
the evidence is against service connection for hepatitis C. 

In sum, the Board finds that the preponderance of the 
evidence is against a claim for service connection for a back 
disorder, a left shoulder disorder, a right shoulder 
disorder, bronchitis and hepatitis C.  

The Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.  

IV.  Increased Rating for Dysthymia and Depressive Disorder

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R., Part 4 (2006).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2006) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2006) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2006).  The Court 
has held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's dysthymia and major depressive disorder is 
rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9433.  38 C.F.R. § 4.130 (2006).  
A 50 percent rating is assigned under when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation, is warranted for the 
following symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for the following: Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
GAF scores of 61 to 70 are indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Scores of 51-60 involve 
moderate symptoms, such as flat affect and circumstantial 
speech, occasional panic attacks, or moderate difficulty in 
social or occupational functioning (e.g., few friends or 
conflicts with peers or co-workers.)  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  
Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school). Id.  Scores of 21-30 indicate that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).

In this case, service connection for dysthymia/depressive 
disorder was granted by the RO in an August 2003 rating 
decision, which assigned a 30 percent initial rating.  The 
veteran appealed.  

Among the evidence to be considered for this claim are VA 
records showing that in July 2002 the veteran was in work 
therapy and his average rating since his last review was 100% 
of industrial standard.  He was doing a good job in the 
printshop and continuing to maintain sobriety while attending 
2-3 AA meetings per week.  In August 2002 his work therapy 
review he was praised for his good work and was doing a good 
job.  He continued to maintain sobriety attending AA, work 
readiness were meeting goals, his savings were increasing and 
he obtained his drivers license.  His job search was ongoing 
and he continued with compensated work therapy (CWT) and 
substance abuse treatment program (SATP) group in September 
2002.  In October 2002 he was discharged from work therapy 
for a maximum time in a program, consistently rated at 100 
percent of the industrial standard and was rated as job ready 
at discharge.  He was continuing to pursue employment in the 
telecommunications field.  He had regained his drivers 
license and brought a car with his "CWS" earnings.  He also 
reported maintaining sobriety.  At this time he was not 
treated for depression at the VA.  Also in October 2002 he 
was waiting to start treatment for hepatitis C but could not 
begin interferon therapy until he was cleared by psychiatry.  
He was also was discharged from the VA domiciliary (dom) for 
maximum time allowed in the program but wanted to stay in 
order to receive his hepatitis treatment.  He was sent to 
stay in a Manna House under VA sponsorship, and was noted to 
be unemployed and had no income due to his hepatitis 
treatment needs.  

The veteran additionally underwent a psychiatric assessment 
for pending hepatitis C treatment in October 2002.  He was 
currently living in the Manna house and was seen by homeless 
vet outreach.  He reported no prior diagnosis but felt he 
suffered from depression on a recurring basis for a number of 
years.  He presently reported depressed mood, decreased 
energy, mood lability with irritability, sleep problems, 
sense of helplessness and periods of anxiety.  He denied 
suicidal or homicidal ideation.  His primary stressor was his 
current living situation.  He was presently unemployed but 
had a previous history of working as a telephone technician 
and wanted to return to this line of work if he were able to 
secure a stable environment and improved health.  He 
presently had a female friend who was a support.  He 
demonstrated adequate understanding of his hepatitis 
diagnosis and treatment options.  He denied current drug or 
alcohol use.  He continued with SATP aftercare but was not 
attending alcoholics anonymous (AA).  Objective examination 
revealed him to be well groomed, full affect with mood mildly 
irritable and depressed, but with no suicidal or homicidal 
ideation.  He had fair insight and adequate judgment.  The 
assessment was major depression, recurrent, severe, without 
psychosis, alcohol dependence in sustained remission.  

The veteran continued to receive treatment for his 
psychiatric symptoms in November through December 2002.  He 
was noted to continue to seek employment and got along with 
other residents as reported in November 2002.  In December 
2002 he indicated having no special problems dealing with 
Christmas and remained abstinent from alcohol with a 
continued good attitude towards recovery.  His GAF was 
reported as 50 in December 2002, where he was diagnosed with 
alcohol dependence in remission, depression not otherwise 
specified.  A follow-up in December 2002 revealed him to 
initially report an improvement in mood but now claimed the 
medication Sertraline was not helping.  He was mainly 
frustrated over circumstances surrounding his discharge from 
dom.  He was sober for 18 months however.  He also indicated 
that he was recently engaged.  He continued to stay at Manna 
house.   The diagnosis remained the same as earlier in 
December and his GAF was still 50.  In January 2003 he 
reported feeling depressed and anxious and discussed 
stressors that included waiting to start interferon 
treatment, his current living situation and his discharge 
from the dom.  He denied crying spells but felt hopeless and 
helpless at times.  He slept during the day and was up at 
night.  He had fair appetite and energy patterns, and denied 
alcohol use over 1 year.  There was no current drug use, no 
history of seizures.  He attended AA and denied side effects 
of Wellbutrin and it improved his mood slightly.  Objective 
findings revealed him to be oriented times 4, cooperative, 
with good eye contact, normal speech, depressed mood and 
anxious affect.  He denied suicidal or homicidal ideations 
and there were no signs of psychosis.  His thought process 
was coherent.  He had fair insight and judgment and his 
memory was grossly intact.  He was assessed with alcohol 
dependence in remission and depression not otherwise 
specified.  His GAF continued to be 50.  

By March 2003 he was very frustrated over his hepatitis C 
treatment and felt restless about it not working.  He also 
complained of sexual dysfunction affecting his relationship.  
He had very negative thoughts and difficulty understanding 
why he was depressed.  As in the past he was able to cope.  
He reported sleeping poorly, poor motivation and anhedonia.  
Objectively he was alert and oriented with a dysthymic mood, 
irritable affect.  His thoughts were goal oriented and his 
speech was normal in rate and tone.  He also maintained good 
eye contact and dressed appropriately.  He had normal 
psychomotor activities.  He denied psychosis, suicidal or 
homicidal thoughts or attempts.  He continued to be assessed 
with major depression and was also assessed with 
polysubstance dependence.  

Also in March 2003 the veteran underwent a community service 
evaluation which addressed the veteran's social and 
industrial history in detail.  He indicated he wanted to 
return to work if medically cleared, and his medical problems 
included hepatitis C, a history of substance abuse and right 
knee problems.  He had very little contact with his brother 
and sister and almost no contact with his two grown sons.  He 
had never married.  His work history included working in 
communications mostly, and some carpentry and electrical 
work.  He had not worked for almost 2 years due to health 
problems.  He had been in the dom for 18 months while 
unemployed.  He had been clean for almost 2 years, with 
alcohol as his drug of choice.  He had gone through a 35 days 
substance abuse program and SATP and occasional AA meetings.  
He still continued with care at the SATP and was followed by 
mental health service for antidepressants.  He said the 
medications helped although he still felt some depression.  
There was no suicidal ideations, but his biggest concern was 
anger and he expressed some interest in attending an anger 
management program.  He had a drivers license and a vehicle 
that was in the repair shop.  He denied any legal issues or 
spiritual concerns.  He enjoyed working with his hands, such 
as woodworking and crafts.  The impression was that he 
appeared to be basically homeless secondary to VA funds 
expiring soon.  His ability to seek employment was hampered 
by hepatitis C treatment.  He did not appear to have concrete 
goals he was working towards and appeared to be drifting 
through life the past 2 years.  The social worker (MSW) 
discussed his inability to work secondary to his hepatitis 
treatment and he was encouraged to talk with his doctor about 
whether he should try to return to work or file for Social 
Security benefits.  It was also felt he should continue to be 
followed for symptoms of depression.  His strengths included 
his past work history and his current 2 years sobriety.  His 
limitations included his depression, physical problems, lack 
of income and limited family support.  On follow-up later in 
March 2003 he informed Social work that he was not eligible 
to apply for Social Security Disability as he did not have 
enough work credit and could not apply for SSI until he was 
moved out of the dom.  

In April 2003 a mental health clinic revealed complaints of 
dysthymic mood, irritable, restricted affect but with goal 
directed thoughts and normal speech.  He had good eye contact 
and denied psychosis, suicidal or homicidal thoughts, 
although he had passive suicidal ideations with no plan or 
intent.  He was assessed with major depression, polysubstance 
dependence.  His GAF was 52.  A May 2003 hepatology clinic 
note was noteworthy for pointing out that the veteran had 
been rude on many occasions to certain workers.  

The report of a June 2003 VA psychiatric examination revealed 
a long history of stress and depression but only fairly 
recent treatment sought for this.  He related this to a lack 
of knowledge of available service and a prevailing sense of 
independence and desires to take care of things himself.  His 
history of SATP treatment was recited.  His present complains 
were that he gets to the point where he wants to end it all.  
He dated the onset of this problem to 1972 and discussed 
several incidents of mistreatment in the service.  His 
present symptoms were depression with passive suicidal 
ideations, rage and irritability with thoughts of harming 
others.  He also cited strained interpersonal relations and 
expectations of betrayal from others.  He also reported 
insomnia nightly and frequent worries.  He did not report any 
remission or significant improvements in symptoms.  Other 
subjective complaints at present consisted of 
hypersensitivity to criticisms.  

His occupational and social history revealed him to state he 
had been trained as a telephone technician and worked on and 
off in this area since 1983.  He last worked in 2001.  He 
also worked other jobs in construction, building maintenance 
and the Parks Department.  His current activities since he 
wasn't working consisted of recreation at the dom as well as 
some church projects such as mowing the lawn or planting 
flowers.  Within the last 12 months he had been in the VA 
vocational rehabilitation CWT program working in the print 
shop between December 2001 and August 2002.  He also attended 
university classes through the VA Upward Bound program.  He 
admitted some work and social impairment related to easy 
frustration and irritability at times resulting in conflicts 
with coworkers and supervisors, difficulty trusting others, 
expectations of betrayals, impaired attention and impaired 
concentration.  Treatment helped his condition and he said 
Wellbutrin "opened me up" allowing him to talk openly with 
others.  However the hepatitis C interferon treatment has 
resulted in increased irritability and aggressive impulses as 
well as increased depression.  He lived in the dom since 2003 
having been admitted for the interferon treatment.  He was 
previously in the dom from August 2001 to August 2002 under 
the SATP sponsorship.  He described strained relationships 
with his brother and sister although his brother recently 
renewed contact with him.  His primary support was God and 
his church.  He never married and recently broke off a 1 year 
relationship when he found that his girlfriend lied about her 
drug use.  His coping strategies included attending church, 
working crafts and attempting to "wait it out" when upset.  
He reported no alcohol use since August 2001 and no marijuana 
use in approximately 6 months.  He still smoked about 6 
cigarettes a day.  

Objective findings revealed him to be neat, clean, in casual 
dress with good grooming and hygiene.  He had good eye 
contact.  Although logical and coherent, his speech was often 
rambling and highly detailed.  He was pleasant and 
cooperative throughout the interview and related 
appropriately with the interviewer.  He described his typical 
mood as "grumpy" which was consistent with his overall 
affect.  In general his affect was constricted and he did 
appear irritable and depressed.  He was oriented to person, 
place, time and situation.  His intelligence was not tested 
and assumed to be average to above average.  He did reveal 
passive suicidal and occasional homicidal ideation without 
plans or intent.  He reported 1 suicide attempt approximately 
4 years ago by overdose.  He did present with irritable and 
depressed mood.  He had the following depressive symptoms of 
decreased appetite with weight loss, early and middle 
insomnia, impaired attention concentration and memory, poor 
energy level, loss of interest and libido, feelings of 
tearfulness without actual tears and feelings of hopelessness 
and guilt.  He described long term dysthymia and major 
depressive episodes.  He did describe some interference with 
daytime activities from sleep disturbance, consisting of 
worsened concentration and energy level.  He did not manifest 
frank paranoid ideations but did experience significant 
suspiciousness of others and fears of betrayal.  He did not 
manifest ritualistic behaviors, panic attacks or impaired 
impulse control.  However he noted that it often required 
considerable effort to walk away from the opportunity for a 
fight.  His thought process were goal directed, logical and 
coherent.  There were no signs of psychosis throughout the 
examination with no hallucinations, delusions or ideas of 
reference.  His judgment for hypothetical situations was 
intact.  His insight into his current life situation was 
somewhat apparent.  His cognitive testing was adequate.  His 
remote memory was intact although short term recall was 
moderately to severely impaired.  

The examiner assessed that the veteran has a current 
diagnosis of dysthymic disorder and recurrent major 
depressive disorder.  He indicates impairment in both social 
and vocational arenas.  The examiner found moderate 
impairment from both an occupational and social functioning 
viewpoint.  The veteran contended he was currently unemployed 
secondary to effects of a mental disorder as well as from 
significant physical problems such as hepatitis C and 
degenerative joint disease.  This was supported by the 
diagnoses and findings of this report.  The factors and 
findings supporting his contentions included his history of 
numerous jobs and difficulty maintaining jobs due to his 
irritability, heightened affects attributable to his primary 
diagnosis to include the symptoms of depression as described 
earlier in this report.  The above findings that particularly 
interfered with his employment included irritability and 
aggressive impulse, loss of energy and interests and 
cognitive impairment.  He was considered competent to handle 
his finances. 

The June 2003 VA examination included psychiatric testing 
which reflected a severe level of depressive symptoms 
consistent with those shown on interview.  The Axis I 
diagnosis was dysthymic disorder, major depressive disorder 
recurrent, moderate and alcohol dependence, sustained full 
remission.  His GAF was 50 and in the past year was 55.  

The examiner discussed the long term history of his symptoms 
of dysthymia and major depression dating back to active 
service.  This dysthymia was said to have continued over many 
years and has had an adverse impact on the veteran's ability 
to maintain employment as well as stable relationships.  Over 
the years he was said to have coped with his symptoms using 
alcohol and social withdrawal.  Since achieving sobriety his 
symptoms have intensified somewhat, owing to the loss of this 
coping resource, as well as the more recent initiation of 
interferon therapy.  Given that he has not experienced a 
significant mood change through pharmacological treatment 
efforts, his prognosis for further improvement was guarded.  

A July 2003 mental health clinic note revealed the veteran to 
be upset and irritable.  He had tried to attend the clinic as 
a walk in and had been informed of the proper procedure for 
securing an appointment.  He reported feeling more irritable 
and felt he had slipped backwards with his depression and 
building his defenses.  He reported a number of recent 
stressors including a relative's death, ongoing hepatitis 
treatment.  He was alert and oriented, with a dysthymic and 
irritable mood.  His affect was reactive and thoughts were 
goal directed.  He had good eye contact and dressed 
appropriately.  He denied psychosis, suicidal or homicidal 
ideations.  He was assessed with major depression and given a 
GAF of 50.  

In January 2004 the veteran reported coping fairly well and 
was not sure if the Effexor he was taking was effective.  His 
memory had improved and was relieved to no longer be taking 
interferon, although he felt a void at no longer having the 
treatment.  He was working to stay sober without fear of 
medications.  Objective findings revealed him to be alert, 
oriented and his mood was less dysthymic.  His affect was 
reactive and his thoughts were goal directed.  His speech was 
of normal rate and tone and he dressed appropriately.  His 
psychomotor was normal, he denied psychosis, suicidal or 
homicidal ideations or attempts.  He was assessed with major 
depression with a GAF of 55.  However, in February 2004 he 
reported feeling more depressed and more self isolative and 
more irritable.  He reported continued attempts to cope with 
daily stressors from his life and family.  His GAF remained 
at 55.  

A May 2004 Social Work record revealed him to be in dom for 
slightly over 1 year, having completed his interferon 
treatment.  He had a number of medical problems such as 
hypertension, degenerative joint disease, sinusitis and 
degenerative disc disease.  He continued to maintain sobriety 
and went to AA meetings for alot of support.  The impression 
was that he has adjusted to this environment and appeared 
more motivated than in the past.  He did not appear to be 
cleared by orthopedics to do IT work.  

In October 2004 he reported feeling more depressed, irritable 
and easily angered.  He was less active secondary to chronic 
knee pain and the lack of activity made him feel worse.  His 
objective findings remained the same as those found in July 
2003.  His GAF was 52.  Another October 2004 record revealed 
him to still battle depression but he reported no suicidal or 
homicidal ideations.  He said he stayed mostly to himself 
because other people's conversations bothered him.  He was 
sober for 3 years but did not attend AA because it made him 
want to use.  His continued support came from church and 
faith was his primary mode of relapse prevention.  

In January 2005 a mental health follow up revealed the 
veteran to report being more depressed.  He stated that it 
has been so bad that he considered reporting to the emergency 
room for evaluation.  He reported feeling like he might 
"burst" and complained that the Prozac he current was on 
was too sedating.  He endorsed poor concentration and 
attention and apathy.  He reported that he and his brother 
"broke things off" and that his girlfriend was no longer 
interested in buying a house with him.  He was assessed with 
major depression and his GAF was 50.

Based on review of the evidence, the Board finds that the 
criteria for a 50 percent initial evaluation is warranted in 
this case for the veteran's dysthymia and major depressive 
disorder.  His symptoms result in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms of his dysthymia/depressive disorder as 
flattened affect, disturbances of motivation and mood and 
difficulty in establishing and maintaining effective work and 
social relationships.  His social and familial relationships 
have been shown to be adversely affected by his mood disorder 
as evidenced by the estrangement from family members, 
although he did temporarily reestablish a relationship with 
his brother.  He has also had problems maintaining long term 
relationships with girlfriends as shown by the evidence.  His 
ability to work has been described as hindered by his 
problems with irritability and heightened affects attributed 
to his service-connected psychiatric disorder, as noted in 
the June 2003 VA examination.  His GAF scores have generally 
been between 50 and 55, with more recent scores around 52 to 
55 shown in 2004.  The most recent follow-up in January 2005 
did reflect a GAF of 50, with complaints of increased 
symptoms along with acute situational problems such as his 
relationship ending with his brother along with problems with 
a girlfriend not wanting to buy a house with him.  

However the symptoms do not reflect that a 70 percent rating 
is warranted in this case.  Overall the GAF scores, which did 
not drop below 50, suggest moderate to serious symptoms, but 
with the exception of January 2005, tended to be trending 
towards the moderate end particularly after he stopped 
interferon treatment which aggravated his depressive 
symptoms.  At no time during this appeal did the evidence 
ever show the veteran to exhibit psychotic thought or active 
suicidal or homicidal thoughts, although he gave a remote 
history of an attempt years prior to filing his claim when he 
apparently was actively abusing drugs and alcohol.  His 
judgment and insight were generally adequate throughout the 
appeal.  He appears to have utilized sufficient coping 
strategies via his church and faith and has maintained 
sobriety for a number of years.  Although he had relationship 
issues, particularly estrangement from family members, and 
broke off a 1 year relationship discussed in the June 2003 VA 
examination, the ending of the relationship with his fiancé 
appears to be related to her dishonesty regarding her drug 
usage rather due to his own psychiatric issues.  

Furthermore, his occupational history and ability to function 
while in the VA CWT reflects a less serious symptomatology 
than that required for a 70 percent rating.  He is noted to 
have scored consistently at 100 percent of the industrial 
standard and was rated job ready at discharge from the 
program in October 2002.  He is shown to have been hampered 
from acquiring a job after completing this program due to his 
hepatitis C symptoms which required long term therapy and 
interfered with his ability to get a job.  

In sum, the Board finds that the veteran's symptoms from his 
dysthymia/depressive disorder meet the criteria for a 50 
percent rating, but do not meet the criteria for a 70 percent 
rating from initial entitlement.  The Board has also not 
found the disability under consideration to be of such 
severity as to warrant assignment of a higher rating on a 
schedular basis than that indicated above for any period 
during the pendency of the appeal of this issue. 

Extraschedular Consideration

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, the Rating Schedule is 
not inadequate for evaluating the veteran's service-connected 
dysthymia/depressive disorder.  In addition, it has not been 
shown that the service-connected dysthymia/depressive 
disorder disability has required frequent periods of 
hospitalization.  As to whether the dysthymia/depressive 
disorder has produced marked interference with the veteran's 
employment, this is not shown in this instance where the 
primary interference with his employment stems from his 
hepatitis C and the treatment for this condition.  


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for a left eye 
disorder has been received and the claim is reopened.  To 
this extent, the appeal is granted.

Service connection for a back disorder is denied.  

Service connection for a left shoulder disorder is denied.  

Service connection for a right shoulder disorder is denied.  

Service connection for bronchitis is denied.  

Service connection for hepatitis C is denied.  

An initial evaluation of 50 percent, but no more, for 
dysthymia and depressive disorder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

As noted above, the claim for entitlement to service 
connection for a left eye disorder was reopened based on the 
receipt of new and material evidence.  

In regards to the reopened left eye disorder, an examination 
is likewise necessary to clearly ascertain the nature and 
etiology of this claimed condition, particularly in light of 
the evidence showing in his July 1973 separation examination 
he gave a history of a foreign body in the left eye in August 
1972 and the evidence of a corneal tear in October 2003.  To 
date, such an examination has not been conducted.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

Further, the veteran was not provided with notice of the type 
of evidence necessary to establish an initial disability 
rating or effective date, if service connection or an 
increased rating is granted on appeal.  Dingess, supra.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should schedule the veteran 
for a VA examination, by an appropriate 
specialist, to determine the nature and 
etiology of the veteran's claimed left 
eye disorder.  The claims folder must be 
made available to the examiner(s) prior 
to the examination and the examiner 
should acknowledge such review in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the veteran have any current, 
chronic disorder(s) of the left eye and 
if so what is the nature of these 
disorders?  The examiner should specify 
whether any disorder noted is congenital 
in nature or otherwise pre-existed 
service.  

For any identified disorder determined to 
be congenital or developmental in nature, 
or that may otherwise have pre-existed 
service, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that (1) such disorder was 
aggravated (worsened), as the result of 
some incident of active service, or (2) 
whether any such disorder is due to the 
natural progression of a disease.  If the 
appellant's service aggravated or 
contributed to or accelerated any 
pathologic process of any congenital 
condition found, the examiner must state 
to what extent, given in terms of a 
percentage, did it so contribute as 
compared to the natural progress of the 
disability itself.  (3) For any 
identified disorder of the left eye, 
shown not to be congenital in nature or 
to have otherwise not preexisted service, 
the examiner must determine whether any 
diagnosed disability at least as likely 
as not began in service.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Thereafter, the AOJ should 
readjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of his claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


